Citation Nr: 1716888	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO. 11-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from September 1980 to October 1988.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Houston, Texas, Regional Office (RO). In October 2016, the Board reopened the Veteran's claim for service connection and remanded the appeal to the RO for additional development, including an addendum medical opinion. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the Veteran 
how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review. 

In July 2013, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

A bilateral knee disorder did not originate in service and did not manifest to a compensable degree within one year of service separation.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a), and 38 C.F.R. 
§ 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). These laws provide that where evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic disease" in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time is required. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

As a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

The Veteran has been diagnosed with bilateral knee degenerative joint disease. July 2013 buddy statements indicate the Veteran discussed knee pain with his brothers while he was in service. April 1981 to January 1987 service treatment records (STRs) indicate that the Veteran was treated multiple times for complaints of knee pain. In an October 1988 report of medical history, the Veteran indicated that he experienced "trick or locked knee." The examiner wrote that the Veteran had a history of chondromalacia patellar in the right knee which resulted in recovery with no complications, no sequelae (NCNS). The Veteran's PULHES profile on separation indicated that he was in excellent physical health, including as to his lower extremities, as indicated by the "L" designator. Odiorne v. Principi, 3 Vet.App. 456 (1992)((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

Following service separation, the record is silent as to knee pain until a February 2010 VA X-Ray study shows degenerative changes. An April 2010 VA treatment record states the Veteran had a diagnosis of degenerative joint disease in his knees. A September 2010 VA treatment record indicates the Veteran had bilateral knee pain that was preventing him from working. 

A July 2013 VA treatment record states the Veteran's treating physician, in responding to a Disabled American Veteran's questionnaire, indicated the Veteran's current knee problems were the result of his in-service injury. This medical opinion contains no analysis to support its conclusion and there is no evidence the examiner conducted a complete knee examination. Thus, this opinion is inadequate and is of no probative value. 

In October 2014, the Veteran was afforded a VA examination. The examiner opined that the Veteran's current knee disorder was less likely than not incurred in or caused by service. The examiner noted the Veteran's in service treatment and noted that the condition from service appears to have resolved. The examiner stated that X-rays show joint degeneration but do not show the patellofemoral arthritis that would have resulted from his in-service treatment. In rendering his medical opinion, the examiner stated the Veteran did not have an in-service injury. Because the examiner did not presume the credibility or competency of the Veteran's lay account (i.e., that the Veteran bumped his knee against a desk), this opinion is of low probative value.

In November 2016, the Veteran was afforded an addendum medical opinion. The examination report further clarifies the October 2014 examination and identifies age as the cause of the Veteran's joint degeneration. The examiner noted that chondromalacia leads to patellar degeneration which is not the diagnosis for this Veteran. The examiner opined that the Veteran's in-service injury as described would not lead to joint pathology. The examiner concluded that the bilateral degenerative pattern present in the Veteran's case is a further indication of age-related degeneration. Because it appears that the examination is supported by medical reasoning, analysis, and a review of the Veteran's medical history and in-service treatment, this examination is of high probative value. 

A preponderance of the evidence is against a finding that the Veteran's knee disorder began in service or manifested to a compensable degree within one year of service separation. Although the Veteran bumped his knee on a desk in service, was treated in service for knee pain, and was diagnosed with chondromalacia, no probative medical evidence indicates that his in-service injury caused his current knee arthritis. The Veteran's physical examination at service separation noted his knee condition had resolved. He had no additional complaints of knee pain until February 2010, almost 22 years after service separation. A VA examiner concluded the Veteran's current knee arthritis is age related and not related to any in-service injury, event, disease, or disorder. 

The Board has considered the lay statements that the current disability is caused by his in-service injury and the Veteran is competent to provide accurate information regarding symptoms which he perceived through his own senses. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of musculoskeletal disability due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The preponderance of the evidence is against a finding that the Veteran's current bilateral knee disorder was caused by service. Therefore, service connection is not warranted and the claim is denied. 


ORDER

Service connection for bilateral knee disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


